Citation Nr: 0920103	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to January 22, 2003 
for the grant of service connection for Crohn's disease with 
small bowel resection and removal of gall bladder, to include 
as due to clear and unmistakable error in a March 26, 1984 
rating decision. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1968.  He is the recipient of the Combat Infantryman Badge, 
Purple Heart, and Bronze Star Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, KS.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. In a final decision dated March 26, 1984, the RO denied 
service connection for an intestinal disorder, then diagnosed 
as adult celiac disease. 

2. The Veteran filed a claim to reopen the previously denied 
claim for service connection for an intestinal disorder on 
January 22, 2003.

3. The March 26, 1984 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.





CONCLUSIONS OF LAW

1. The March 1984 rating decision is final.  38 U.S.C. § 
4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1983) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008)].

2. The criteria for an effective date prior to January 22, 
2003 for the grant of service connection for Crohn's disease 
with small bowel resection and removal of gall bladder have 
not been met, and the March 1984 rating decision that denied 
service connection for an intestinal disorder was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.105, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that, as CUE claims are not conventional 
appeals and are fundamentally different from any other kind 
of action in the VA adjudicative process, the duties 
contained in the VCAA are not applicable to CUE claims.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged; thus, no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" in a 
CUE case because "there is nothing further that could be 
developed").

With respect to establishing effective dates based on new 
claims, the VCAA applies.  VA must inform a claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim, the information and evidence that 
VA will seek to provide, and the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 
2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(applying VCAA notice requirements in service connection 
claims to the effective date).  

Here, the Board observes that the Veteran was not provided 
notice as to evidence required to establish an effective 
date.  However, in June 2003, he was sent VCAA notice with 
respect to his service connection claim, which informed him 
of the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  Thus, with regard to the Veteran's service 
connection claim for an intestinal disorder, all VCAA notice 
requirements were met. 

The claim for an earlier effective date for the grant of 
service connection arises from a notice of disagreement with 
a November 2006 rating decision that effected a grant of 
service connection by the Board in an October 2006 decision.  
The Board notes that no duty to assist arises upon receipt of 
a Notice of Disagreement.  
38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding 
paragraph (3) under 
§ 3.159(b)).  Effective date claims are, thus, considered to 
be "downstream" issues from the original grant of 
benefits.  VA's General Counsel has issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
effective dates.  

Therefore, the Board determines that to remand for additional 
notice with respect to the effective date claim would serve 
no purpose, but to unnecessarily delay the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, VA medical records, private 
medical records, and a February 1984 VA examination report 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claim. 

With respect to the duty to provide a VA examination if 
necessary, the Board notes that a VA the Veteran was not 
afforded a VA examination prior to the grant of service 
connection.  Nevertheless, the Board notes that the findings 
at a VA examination that occurred after the receipt of the 
claim by the RO are not relevant as to whether an effective 
date prior to the date of claim is appropriate.  Thus, a VA 
examination is not required to establish the appropriate 
effective date in a service connection claim.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

The Veteran contends that the effective date of the grant of 
service connection for Crohn's disease with small bowel 
resection and removal of gall bladder should be prior to 
January 22, 2003.  Under governing law, the effective date of 
an award of disability compensation, in conjunction with a 
grant of entitlement to service connection, shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  When an award of service 
connection is granted based upon new and material evidence 
received after the final disallowance of the Veteran's 
initial claim and which does not encompass service department 
records, the effective date of such an award shall be the 
date of receipt of the Veteran's reopened claim or the date 
on which entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2) (2008).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  This informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  

In March 1984, a rating decision was issued that denied 
service connection for adult celiac disease, which is now 
diagnosed as Crohn's disease.  The Veteran did not appeal 
this decision.  Rather, the next communication from the 
Veteran with respect to this service connection claim was his 
application to reopen the claim, received by the RO on 
January 22, 2003.  Thus, the March 1984 decision is now 
final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008)].  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the 
error. . .

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error . . . that, if true, would be CUE on 
its face, persuasive reasons must be given as to 
why the result would have been manifestly different 
but for the alleged error.  It must be remembered 
that there is a presumption of validity to 
otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.

Id. See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the Court has held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Veteran's claim to reopen the previously denied claim for 
service connection for an intestinal disorder was received by 
the RO on January 22, 2003.  The record does not include any 
communication from the Veteran or authorized representative 
that was received after March 26, 1984 and before January 22, 
2003 that could be construed as a claim for service 
connection for an intestinal disorder.  In fact, there is no 
communication at all from the Veteran between those dates.  
Thus, there is no basis for assigning an effective date prior 
to January 22, 2003 for the grant of service connection for 
Crohn's disease in the absence of CUE. 

In this regard, the Veteran, through his representative, 
argues that the evidence of record at the time of the March 
1984 rating decision established that the Veteran's 
intestinal disorder was incurred in service.  He cites an 
October 1983 report by Dr. MLA, who opined that the Veteran 
very possibly had tropical sprue and that the disease was 
endemic in Vietnam.  Additionally, he contends that the RO 
failed to properly apply 38 C.F.R. § 3.102 (reasonable doubt) 
and 38 C.F.R. § 3.303(d), which allows for direct service 
connection for diseases diagnosed after service.  However, 
the Board determines that the Veteran has offered no 
arguments that would require all reasonable minds to conclude 
that the March 1984 rating decision was incorrect.  

The Board observes that the Veteran's claim of entitlement to 
service connection for an intestinal disorder was first 
denied in an October 1972 rating decision, in which the RO 
found that there was no diagnosis of the disorder in service 
or at service separation and noted that the first diagnosis 
and treatment was some 19 months after service discharge.  
The March 1984 rating decision reflects that the RO 
considered all evidence of record at that time and determined 
that the evidence was insufficient to change the prior 
decision that denied service connection.  The facts as noted 
in the rating decision were fully supported by the record at 
the time.  

Moreover, there is no indication that the RO erroneously 
applied the law applicable at the time.  In this regard, the 
Board observes that, when applying § 3.102, VA adjudicators 
afford the benefit of the doubt to the Veteran by assigning 
as much weight to the favorable evidence as to unfavorable 
evidence.  Moreover, the claim was not denied on the sole 
basis that the disorder was not diagnosed until after 
service; thus, there is no indication that the claim was 
denied due to a clear and unmistakably erroneous application 
of the law under § 3.303(d).  Thus, the Veteran's arguments 
amount to no more than a disagreement with how the evidence 
of record in March 1984 was weighed.  See Russell.  The 
record does not show that an error in fact or law was made in 
March 1984, such that a manifestly different decision would 
have resulted if the error was not made. 

For the foregoing reasons, the Board finds that the March 
1984 decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect.  Accordingly, the Board concludes that the decision 
made was not clearly and unmistakably erroneous and revision 
or reversal is not warranted.


ORDER

An effective date prior to January 22, 2003 for the grant of 
service connection for Crohn's disease with small bowel 
resection and removal of gall bladder, to include as due to 
CUE in a March 26, 1984 rating decision, is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


